Case: 15-20145      Document: 00513437213         Page: 1    Date Filed: 03/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20145
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 24, 2016
WILLIS FLOYD WILEY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:15-CV-96


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Willis Floyd Wiley filed a civil right complaint under
42 U.S.C § 1983 asserting that he was held in prison beyond his release date.
The district court dismissed Wiley’s claim as barred under Heck v. Humphrey,
512 U.S. 477, 487 (1994), because Wiley had not shown that his extended
custody was invalid. The district court cited Randell v. Johnson, 227 F.3d 300,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20145    Document: 00513437213     Page: 2   Date Filed: 03/24/2016


                                 No. 15-20145

301 (5th Cir. 2000), for the proposition that the Heck dismissal was appropriate
notwithstanding that Wiley was no longer in custody. On appeal, Wiley has
failed to show that this was error.
      AFFIRMED.




                                       2